[Cite as Abdulrahaman v. S. Ohio Correctional Facility, 2009-Ohio-7099.]

                                                       Court of Claims of Ohio
                                                                                   The Ohio Judicial Center
                                                                           65 South Front Street, Third Floor
                                                                                      Columbus, OH 43215
                                                                            614.387.9800 or 1.800.824.8263
                                                                                       www.cco.state.oh.us




ABDUL ABDULRAHAMAN

       Plaintiff

       v.

SOUTHERN OHIO CORRECTIONAL FACILITY

       Defendant

            Case No. 2007-01274

Judge J. Craig Wright
Magistrate Steven A. Larson

JUDGMENT ENTRY




        {¶ 1} On November 25, 2009, the magistrate issued a decision recommending
judgment for defendant.
        {¶ 2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to
a magistrate’s decision within fourteen days of the filing of the decision, whether or not
the court has adopted the decision during that fourteen-day period as permitted by
Civ.R. 53(D)(4)(e)(i).” No objections were filed.
        {¶ 3} The court determines that there is no error of law or other defect evident
on the face of the magistrate’s decision. Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein. Judgment is rendered in favor of defendant. Court costs are
assessed against plaintiff. The clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.
Case No. 2007-01274                  -2-                    JUDGMENT ENTRY

                                    _____________________________________
                                    J. CRAIG WRIGHT
                                    Judge

cc:


Amy S. Brown                          Abdul Abdulrahaman, #487-773
Emily M. Simmons                      Southern Ohio Correctional Facility
Assistant Attorneys General           P.O. Box 45699
150 East Gay Street, 18th Floor       Lucasville, Ohio 45699
Columbus, Ohio 43215-3130

Magistrate Steven A. Larson

HTS/cmd
Filed December 17, 2009
To S.C. reporter January 19, 2010